Name: Commission Regulation (EEC) No 2887/87 of 28 September 1987 amending Regulation (EEC) No 2386/87 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1987/88 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 275/20 Official Journal of the European Communities 29. 9 . 87 COMMISSION REGULATION (EEC) No 2887/87 of 28 September 1987 amending Regulation (EEC) No 2386/87 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1987/88 marketing year Whereas the United Kingdom and Ireland have requested authorization to apply the maximum moisture content because of the exceptional summer weather in 1987 ; whereas the Annex to Regulation (EEC) No 2386/87 should therefore be modified ; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (7) thereof, Whereas Council Regulation (EEC) No 2731 /75 of 29 October 1975 fixing standard qualities for common wheat, rye, barley, maize, sorghum and durum wheat (3), as last amended by Regulation (EEC) No 2094/87 (4), fixed, inter alia, the maximum moisture content of cereals other than durum wheat at 14 % ; whereas, under Commission Regulation (EEC) No 1569/77 of 11 July 1977 fixing the procedure and conditions for the taking over of cereals by intervention agencies (*), as last amended by Regulation (EEC) No 2280/87 (6), the maximum moisture content was fixed at 14,5 % ; whereas Article 2 (4) of the said Regulation also provides that the Member States may be authorized, on request and under certain conditions, to apply a higher moisture content ; whereas the list of Member States making use of this option was published in Regulation (EEC) No 2386/87 0 ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2386/87 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 182, 3 . 7 . 1987, p. 40 . 0 OJ No L 281 , 1 . 11 . 1975, p. 22 . (4) OJ No L 196, 17. 7 . 1987, p. 1 . 0 OJ No L 174, 14. 7 . 1977, p. 15 . ( «) OJ No L 209, 31 . 7 . 1987, p. 13 . 0 OJ No L 218 , 7 . 8 . 1987,. p. 14. 29 . 9 . 87 Official Journal of the European Communities No L 275/21 ANNEX ANNEX Maximum moisture content for cereals offered for intervention during the 1987/88 marketing year Member State Maximum content Type of cereal Belgium 15,5 % All Denmark 15,5 % All Germany 15,5 % All France 15,0 % All Ireland 15,5 % All Luxembourg 15,5 % AH Netherlands 15,5 % All United Kingdom 15,5 % All'